—Judgment, Supreme Court, New York County (Ronald Zweibel, J.), rendered March 30, 1998, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the first degree, and sentencing him to a term of 15 years to life, unanimously affirmed.
Defendant’s motion to withdraw his guilty plea was properly denied. The allocution minutes demonstrate that defendant’s plea was entered knowingly, voluntarily, and intelligently. Defendant admitted that he understood and was in fact guilty of the charge to which he was pleading, and nothing in his factual recitations undermined the voluntariness of his plea (see, People v Moore, 71 NY2d 1002; People v McGowen, 42 NY2d 905). Concur—Rosenberger, J. P., Williams, Andrias and Buckley, JJ.